Name: 79/966/EEC, Euratom: Council Decision of 12 November 1979 appointing three members of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-20

 Avis juridique important|31979D096679/966/EEC, Euratom: Council Decision of 12 November 1979 appointing three members of the Economic and Social Committee Official Journal L 293 , 20/11/1979 P. 0015 - 0015**** COUNCIL DECISION OF 12 NOVEMBER 1979 APPOINTING THREE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE ( 79/966/EEC , EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD ENDING ON 18 SEPTEMBER 1982 , WHEREAS THREE SEATS HAVE BECOME VACANT ON THE ECONOMIC AND SOCIAL COMMITTEE FOLLOWING THE RESIGNATIONS OF MRS BADUEL GLORIOSO AND MESSRS BONACCINI AND DIDO , WHICH WERE NOTIFIED TO THE COUNCIL ON 10 JULY 1979 ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 23 OCTOBER 1979 , HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MESSRS CAVAZZUTI , MASUCCI AND MILITELLO ARE HEREBY APPOINTED MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE IN PLACE OF MRS BADUEL GLORIOSO AND MESSRS BONACCINI AND DIDO FOR THE REMAINDER OF THEIR TERM OF OFFICE , WHICH RUNS UNTIL 18 SEPTEMBER 1982 . DONE AT BRUSSELS , 12 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . GIBBONS